Citation Nr: 1607879	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1992 to April 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a 10 percent rating for residuals of left elbow injuries, excision left radial head and degenerative joint disease (DJD).  A December 2007 rating decision increased the rating for the left elbow disability to 20 percent, effective January 25, 2006.  An August 2008 rating decision assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from January 25, 2008, through February 29, 2009, and a 20 percent rating thereafter.  A July 2009 rating decision continued the 20 percent rating for the left elbow disability (recharacterized as status post left elbow radial head arthroplasty).  A January 2010 rating decision assigned a temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) from December 11, 2009, through March 31, 2010, and denied a total disability rating based on individual unemployability (TDIU).  In August 2011, a Travel Board hearing was held before a (then-Acting) Veterans Law Judge.  In July 2012, the case was remanded for additional development.  A January 2013 rating decision granted a separate 20 percent rating for left elbow flail joint and a separate 10 percent rating for limitation of forearm extension, both effective August 3, 2012.  [Separate ratings are also assigned for related left wrist ankylosis (20%) and left cubital tunnel syndrome (10%).]   In July 2012 and October 2015, the case was remanded for additional development and for a videoconference hearing.  Such hearing was held before the undersigned in January 2016; a transcript  is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

At the January 2016 hearing, the Veteran testified that his service connected left elbow disability has increased in severity since he was last examined by VA to assess the disability (in particular he cites to weakness of arm movement which has developed since).  Given the allegation of worsening and the length of the intervening period since he was last examined in September 2012, a remand for a contemporaneous examination is necessary.  

In addition, the most recent records of VA treatment the veteran has received for left elbow disability in the record are from August 2012.  All updated records of VA evaluations or treatment he has received for the disability since are pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for his left elbow since August 2012.  

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran (with neurological consult, if indicated) to determine the current severity of his service-connected left elbow disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies (to specifically include range of motion studies) deemed necessary for proper evaluation must be completed.  All findings (including all associated neurological manifestations and related functional impairment) should be described in detail.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

